         Case 1:20-cv-00292-TNM Document 26 Filed 02/18/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



FEDERAL TRADE COMMISSION

                         Plaintiff,                     Civil Action No. 1:20-cv-292 (TNM)


                         v.

EDGEWELL PERSONAL CARE
COMPANY, and HARRY’S, INC.

                              Defendants.




     FEDERAL TRADE COMMISSION’S NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, the Federal Trade Commission (the “Commission”), pursuant to Rule 41(a)(1)

of the Federal Rules of Civil Procedure, hereby dismisses all causes of action in the complaint

against Defendants Edgewell Personal Care Company (“Edgewell”) and Harry’s, Inc.

(“Harry’s”).

       The Commission is dismissing this action because there is no longer a basis for the relief

sought. In this action, the Commission was seeking to temporarily restrain and preliminary

enjoin the acquisition of Harry’s by Edgewell. But since the complaint was filed, Edgewell has

formally abandoned its effort to acquire Harry’s and withdrawn its Hart-Scott-Rodino Pre-

Merger Notification filing for that proposed transaction.

       Edgewell and Harry’s have filed neither an answer to the complaint nor a motion for

summary judgment. Dismissal under Federal Rule of Civil Procedure Rule 41(A)(1)(a)(i) is

therefore appropriate.


                                                1
         Case 1:20-cv-00292-TNM Document 26 Filed 02/18/20 Page 2 of 2



       A proposed order is not attached because no order is necessary. Fed. R. Civ. P.

41(a)(1)(A).



Dated: February 18, 2020                       Respectfully Submitted,

                                               /s/ Jonathan Lasken__________________
                                               Jonathan Lasken (D.C. Bar # 997251)
                                               Nicholas Bush
                                               Helder Agostinho
                                               Shane Bryan
                                               Kelly Fabian
                                               Terry Thomas

                                               Federal Trade Commission
                                               Bureau of Competition
                                               600 Pennsylvania Avenue, NW
                                               Washington, D.C. 20580
                                               Telephone: (202) 326-2064
                                               Email: jlasken@ftc.gov

                                               Counsel for Plaintiff Federal Trade
                                               Commission




                                               2
